Citation Nr: 1724880	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neck disability, including as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The AOJ has accepted service from May 1989 to May 1993.  However, the documents reflect National Guard service with a reference to active duty for training.  The actual dates of federal service are in doubt.  However, such doubt does not impact the decision.  Active duty for training was performed from April to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2016, the Board remanded the case for additional information.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  A neck disability was not manifested in service and arthritis was not manifest within one year of separation.

2.  Cervical pathology is unrelated (causation or aggravation) to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A cervical disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  Cervical disability is not proximately due to the result or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In August 2016, the Board remanded the claim and directed that a VA examination be scheduled to identify current neck disabilities, as well as provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a neck disability was first manifest during active service or proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected disabilities, to specifically include lumbar DDD.  A VA examination and adequate opinion was given in September 2016.  For this reason, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance,
evidence of record includes service records, lay statements, private medical records and VA examinations.  The most recent VA examination was given in September 2016.  The examination report and subsequent opinion is adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence from the Veteran.  The record was then left open for an additional 60 days at the Veteran's request.  In June 2016, the Veteran submitted a medical report along with additional argument directly to the Board.  There was compliance with 38 C.F.R. § 3.103.

Service Connection Legal Authority

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Arthritis may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for chronic disease may be established through a showing of continuity of symptomatology since service.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Background

The Veteran contends that service connection is warranted for a neck disability, including as secondary to service-connected lumbar spine disability.

In a May 2010 VA examination, the Veteran discussed his lower back pain, and how it limited his daily activities, as well as his employment as a driver.  The Veteran also indicated that he had neck pain.  The impression given was multilevel degenerative disk disease in the lumbar spine.

A July 2010 VA examination addendum noted that the Veteran's neck condition was not caused by or a result of the Veteran's herniated nucleus pulposus at L4-5.  The rationale given was, "although the Veteran's neck condition was not evaluated on this C&P exam, the diagnosis on this exam was multilevel lumbar degenerative disc disease, not ankylosing spondylitis.  The exam and the MRI in 2/2010 were both consistent with the diagnosis of DDD (degenerative disc disease) of the lumbar
spine.  Although disease of the cervical spine could occur concurrently with DDD of the lumbar spine, any degenerative condition of the cervical spine was not caused by the degenerative changes in the lumbar spine."

In a May 2013 lay statement included in his VA 9 Appeal, the Veteran wrote, "I believe that VA decided my claim wrong because I have DDD of lower lumbar spine and now that it has progressed to my neck.  I have had VA doctors state verbally that one is connected to the other, however they do not put these things in writing."  

A July 2014 addendum to the July 2010 opinion reviewed the claims file with material dating back to 1991 in answering whether the veteran's service connected lumbar spine condition had aggravated the Veteran's otherwise non-service connected neck condition (an MRI in 2008 demonstrated cervical spine degenerative changes and loss of disc height at C4-C5).  The Addendum explained that the lumbar spine MRI at that time showed Disc herniation at L5-S1; only disc bulging but with foraminal compromise at L4-L5; there was no disc disease at L3-4, L2-3, L1-2, or T12-L1. Thoracolumbar back pain had always been clearly very low back pain.  Nothing was seen in the records that would indicate a direct or indirect effect on the neck.  No complaints or descriptions in the records explained such a connection to those extremes of the spine.  Based these observations, the addendum opined the Veteran's non-service connected neck condition was not at least as likely as not been aggravated beyond its natural progression by his service connected lumbar disc disease.

In a February 2015 Statement in Support of Claim, the Veteran explained that he read a lot of articles on DDD and arthritis.  The Veteran wrote, "arthritis can move to any joint in the body and can be mild to very crippling.  In 1990 when I got injured, it was one disc in the lower back with acute pain.  Every time I get a job, I have just made more damage to my spine.  First it went from one disc to five in the lower back...it has been going up my spine to my neck in 2008.  I have had four discs fussed in September 2014.  I still have a pain rating of five with physical therapy.  Surgery may correct the problem but may not help with the damage that has been done from a long drawn out process to have corrected."  The Veteran went on to mention his chronic pain that goes down from his neck to shoulder, down his arms, and that his hands go numb causing him to drop things.  The Veteran explained the symptoms affect every part of his daily life, and that he has dealt with the pain for the last 25 years. 

In March 2015, private medical records from Panacea Brain and Spine were submitted to the Board.  The records show that the Veteran indicated neck pain in June 2014, August 2014, September 2014, and December 2014 visits.  The record also highlights the Veteran's September 2014 surgery in which he underwent anterior cervical fusion from C4-7.   

In April 2015 private medical records from Lakeside Physical Therapy were submitted to the Board.  The records indicate that the Veteran was first seen and began physical therapy for his neck in December 2014.   

In a June 2015 VA examination, the Veteran complained of constant pain and stiffness in his lower back since 1990. 

In October 2015, the Veteran submitted a lay statement regarding his neck pain.  The Veteran wrote, "In 1990, I was on convoy from Anchorage, AK to Juneau, AK. While traveling in a five-ton truck, I got bounced around while sitting on a hard seat.  That is what caused a disc in my lower back to bulge into my spinal cord causing pain. If the jarring was able to do that to my lower back, than what about the rest of my spine - did it cause injury in my neck or weaken the discs there that started the slow onset of DDD in my neck?"  The Veteran also wrote that he did not believe that his neck was checked out at that time.  

In a February 2016 hearing, the Veteran testified that he was severely jostled about while he sat on a board in a 5-ton truck during a convoy between Anchorage and Juneau in the wintertime.  The jarring as the truck crossed the icy roads resulted in the lower back injury, and he believes it also led to his cervical spine condition, for which he underwent anterior cervical fusion from C4-7 in September 2014.  He testified that health care providers have told him that the neck condition is either due to the initial injury or is otherwise related to the lower back disability.  

The Veteran and his representative also argued that the July 2010 VA examination addendum addressing the cervical spine was not adequate as to the current claim because the examiner did not adequately discuss the relationship, if any, between the current neck disability and the in-service incident that led to the service-connected back in jury or the back disability itself.  It was argued that the examiner's statement, that although DDD of the cervical spine could occur concurrently with DDD of the lumbar spine, any degenerative condition of the cervical spine was not caused by the degenerative changes in the lumbar spine, did not address whether the neck condition was related to the initial incident in service and did not offer any rationale for the negative opinion that was provided.  It is also noted that the examiner stated that the neck was not evaluated at the actual VA examination in May 2010.

The representative also pointed out that a June 2015 back examination for the thoracolumbar spine reflects a finding that the Veteran has guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait and abnormal spinal contour.  He argued that this supports the Veteran's assertion that there is a relationship between the current neck condition and the lumbar spine disability.  

A September 2016 VA examination and opinion, found that the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that extensive medical record review was conducted, and there was no neck pain until the 2000's.  The examiner also stated that the Veteran's reporting was inconsistent in records, with no treatment for neck condition found until 2008. Further, the examiner stated that literature reports "Degenerative changes in the cervical spine are apparent on radiographs of many adults over the age of 30. The abnormalities include a sequential change in the intervertebral discs, with osteophyte formation along the vertebral bodies, and changes in the facet joints and laminal arches. There is a continuum from normal aging to the overtly pathologic state."  The examiner also found that the Veteran's condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service
connected condition for the same reason. The Board finds the examiner provided an opinion supported by adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Analysis

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's service treatment records are completely negative of any reports of symptoms, treatment, or diagnosis of neck pathology during his period of service.  Additionally, there is no medical evidence reflecting arthritis within a year of discharge from service.  Here, cervical pathology, to include arthritis was not "noted" during service or within one year of separation from service.  In addition, he did not have characteristic manifestations sufficient to identify any cervical disease entity, to include arthritis during that time frame.  See, 38 C.F.R. § 3.303(b).  To the extent that he contends that the cervical spine could have been injured at the same time, we note that such is speculation and that cervical pathology was not manifest or identified until long after service.

It has been argued that there is a relationship between the service connected lumbar spine and the remote onset of the cervical disability.  38 C.F.R. § 3.310.  The Veteran is competent to report that a doctor told him that there was a relationship between the lumbar spine and cervical spine.  He also noted that such would not be put in writing. Although competent to report his recollections, the statement contains no convincing rationale and this lay/medical statement is accorded little probative value.  The Board finds probative the July 2010, October 2010, and September 2016 medical opinions.  These opinions are considered probative as they were definitive, based upon a review of the Veteran's claims file and supported by detailed explanation regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In sum, the most probative evidence establishes that a service connected disease or injury did not cause or aggravate the cervical spine disorder.  

Lastly, the records reflect that ankylosing spondylitis was considered at one time.  However, he does not have ankylosing spondylitis of the cervical spine.  Therefore, a theory of a subsequent manifestation of an already service connected disease is not raised by the record.  38 C.F.R. § 3.303(a). 

Accordingly, the Veteran's claim of entitlement to service connection for a neck disability must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.









ORDER

Entitlement to service connection for a neck disability, including as secondary to service-connected disease or injury is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


